Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 1 of
                                           10


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


                                                            )
    In re:                                                  )     Chapter 11
                                                            )
    FIRST NBC BANK HOLDING COMPANY                          )     Case No. 17-11213
                                                            )
                                        Debtor              )     Section A
                                                            )



                       DEBTOR’S OMNIBUS OBJECTION TO ASSERTED
                           PRIORITY OF UNSECURED CLAIMS


   PLEASE TAKE NOTICE:

   CLAIMANTS WHO HAVE RECEIVED THIS OMNIBUS OBJECTION SHOULD
   LOCATE THEIR NAMES AND CLAIMS IN THIS OBJECTION, LISTED
   ALPHABETICALLY AND BY CLAIM NUMBER. THIS OBJECTION APPLIES TO THE
   FOLLOWING CLAIMS. IF YOUR CLAIM IS LISTED BELOW, THE DEBTOR SEEKS
   TO HAVE THE BANKRUPTCY COURT LIMIT OR DISALLOW SUCH CLAIM. YOU
   ARE ADVISED TO CONSULT WITH AN ATTORNEY AS TO YOUR LEGAL RIGHTS.

   FRED BEEBE                                    Claim No. 10-1
   ROBERT BRADFORD CALLOWAY                      Claim No. 8-1
   ARCHIE N. DUPLANTIS, JR.                      Claim No. 85-1
   DEAN HAINES                                   Claim No. 13-1
   GEORGE JOURDAN                                Claim No. 3-1
   MICHAEL LeBEAU                                Claim No. 4-1
   MICHAEL LULICH                                Claim No. 14-1
   KEVIN P. REED                                 Claim No. 6-1
   WILLIAM ROOHI                                 Claim No. 7-1


             Now into Court, through undersigned counsel, comes First NBC Bank Holding Company

   (the “Debtor”), debtor herein, which files this Omnibus Objection to Asserted Priority of

   Unsecured Claims (“Objection”) seeking to limit or disallow certain claims filed in the claims

   register of the above captioned case for the reasons set forth below.
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 2 of
                                           10



                                             Background

                                                   1.

           On May 11, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for relief

   under Chapter 11 of Title 11 of the United States Code (“Bankruptcy Code”). The Office of the

   United States Trustee has appointed an official committee of unsecured creditors (the

   “Committee”); and, the Debtor continues to manage its property as a debtor in possession pursuant

   to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                   2.

           No request for the appointment of a trustee or examiner has been made in this chapter 11

   case (the “Chapter 11 Case”).

                                                   3.

           This Court established October 20, 2017 as the general bar date for filing proofs of claim

   [Doc. 119].

                                                   4.

           The Debtor asserts the following Objections to claim nos. 10-1, 8-1, 85-1, 13-1, 3-1, 4-1,

   14-1, 6-1 and 7-1 as follows:

      I.      OBJECTION TO CLAIM OF FRED BEEBE, CLAIM NO. 10-1

           Fred Beebe filed Proof of Claim No. 10-1 asserting an unsecured claim, in the total amount

   of $2,951.35, as entitled to priority under 11 U.S.C. § 507(a)(5). Although the amount claimed is

   under the statutory cap on priority (“Priority Cap Amount”) of $12,850.00, the attachments to

   Proof of Claim No. 10-1 do not indicate what amounts in the account were attributable to services

   provided within 180 days of the Petition Date. For this reason, the Debtor objects to allowance of

   Proof of Claim No. 10-1 as a priority unsecured claim, and requests that to the extent the claim is
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 3 of
                                           10


   for services outside such 180 – day window, that such claim be disallowed as a priority unsecured

   claim and recharacterized as a general unsecured claim.

       II.       OBJECTION TO CLAIM OF ROBERT BRADFORD CALLOWAY, CLAIM
                 NO. 8-1

              Robert Bradford filed Proof of Claim No. 8-1 asserting an unsecured claim, in the total

   amount of $28,259.54, as entitled to priority under 11 U.S.C. § 507(a)(5). Section 507(a)(5)

   provides priority for claims arising from contributions to an employee benefit plan, but limits such

   priority only to those claims (i) from services rendered within 180 days prior to the Petition Date,

   and (ii) caps such claim individually to $12,850.00. Bradford also filed Proof of Claim No. 9-1

   asserting entitlement to a priority unsecured claim in the amount of $866.64 arising from

   contributions to an employee heath savings plan.

              The total amount of Bradford’s asserted claim well exceeds the Priority Cap Amount.

   Moreover, documentation attached to the Bradford proof of claim indicates only a balance in the

   account, but does not indicate what amounts were attributable to the 180 days prior to the Petition

   Date. To the extent that the claim asserted is in excess of amounts arising from services rendered

   within 180 days prior to the Petition Date, the Debtor objects to allowance of Proof of Claim No.

   8-1 as a priority unsecured claim. Moreover, to the extent that such amounts exceed the Priority

   Cap Amount of $12,850.00, the Debtor requests that such priority be limited to $11,983.36 1 and

   the remainder of the claim recharacterized as a general unsecured claim.

       III.      OBJECTION TO CLAIM OF ARCHIE N. DUPLANTIS, JR., CLAIM NO. 85-1

              Archie N. Duplantis, Jr. filed Proof of Claim No. 85-1 asserting an unsecured claim, in the

   amount of $8,500.00, and further that such claim is entitled to priority under 11 U.S.C. § 507(a)(4).


   1
             Because Reed filed Proof of Claim No. 9-1 in the amount of $866.64 to which the Debtor does not object,
   the statutory cap would limit allowance of all §507(a)(4) and (a)(5) claims to a maximum aggregate of $12,850.00.
   Debtor believes that allowance of the Claim No. 9-1 reduces the priority availability for Claim No. 8-1 to $11,983.36.
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 4 of
                                           10


   Duplantis filed such claim on May 31, 2018. The asserted basis for the claim is “engineering

   services performed pursuant to 1-24-17 contract.” See, POC No. 85-1, p. 2. The contract is

   attached to the proof of claim and makes clear that Duplantis was engaged 2 as an independent

   contractor, not an employee. Further, the attached contract does not indicate that Duplantis was

   engaged by the Debtor to sell the Debtor’s goods or services on a commission basis.

            As an initial matter, this Court entered an Order fixing the last date to file proofs of claim

   and setting October 20, 2017 as such bar date. See, Doc. 119. Proof of Claim No. 85-1 was filed

   on May 31, 2018, well beyond the claims filing bar date fixed by this Court. 3 The Debtor objects

   to allowance of Proof of Claim No. 85-1 in its entirety to the extent that Duplantis had notice of

   the bankruptcy case and failed to file Proof of Claim No. 85-1 prior to the expiration of the October

   20, 2017 claims bar date.

            In the event that this Court determines that Proof of Claim No. 85-1 was or is deemed to

   have been timely filed, the Debtor further objects to allowance of Proof of Claim No. 85-1 as a

   priority unsecured claim. Priority status under § 507(a)(4) authorizes priority for wages and

   salaries of employees, and as to independent contractors, only for commissions owed to such

   independent contractors for sale of the Debtor’s goods and services. 4 The Duplantis contract

   makes clear that Duplantis is not an employee. Furthermore, Duplantis was not an independent

   contractor working on commission for the sale of the Debtor’s goods and services. The contract

   and other attachments to the Duplantis claim indicate that Duplantis was engaged to perform



   2
     The introductory paragraph of the contract indicates that the Debtor is party to the contract; however, the signature
   block of the contract indicates that the signatory binding itself to the contract was not the Debtor, but, instead, First
   NBC Bank.
   3
     The Debtor acknowledges that the Certificate of Service relating to this Court’s bar date order (Doc. 123) does not
   include Duplantis; however, no request to extend the bar date for lack of notice has been filed by Duplantis.
   4
     See generally, Collier on Bankruptcy, P507.06[3][c] at 507-29 – 5-7-30. A number of other qualifications exist for
   the claim of an independent contractor to qualify for priority status. See, In re EcoSmart, Inc., 2015 Bankr. LEXIS
   4244, *14-24.
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 5 of
                                           10


   professional services for the Debtor on an hourly basis. As such, Duplantis cannot claim priority

   unsecured status under 11 U.S.C. § 507(a)(4). For these reasons, the Debtor objects to allowance

   of such claim as having priority status and requests, to the extent such claim is allowable in the

   first instance, that it be allowed only as a general unsecured claim.

      IV.      OBJECTION TO CLAIM OF DEAN HAINES, CLAIM NO. 13-1

            Dean Haines filed Proof of Claim No. 13-1 asserting an unsecured claim, in the total

   amount of $13,640.32, as entitled to priority under 11 U.S.C. § 507(a)(5). Section 507(a)(5)

   provides priority for claims arising from contributions to an employee benefit plan, but limits such

   priority only to those claims (i) from services rendered within 180 days prior to the Petition Date,

   and (ii) caps such claim individually to $12,850.00.

            The total amount of Haines’ asserted claim exceeds the Priority Cap Amount. Moreover,

   documentation attached to the Haines proof of claim indicates only a balance in the account, but

   does not indicate what amounts were attributable to the 180 days prior to the Petition Date. To the

   extent that the claim asserted is in excess of amounts arising from services rendered within 180

   days prior to the Petition Date, the Debtor objects to allowance of Proof of Claim No. 13-1 as a

   priority unsecured claim. Moreover, to the extent that such amounts exceed the Priority Cap

   Amount of $12,850.00, the Debtor requests that such priority be limited to $12,850.00 and the

   remainder of the claim recharacterized as a general unsecured claim.

      V.       OBJECTION TO CLAIM OF GEORGE JOURDAN, CLAIM NO. 3-1

            George Jourdan filed Proof of Claim No. 3-1 asserting an unsecured claim, in the total

   amount of $342,241.46, as entitled to priority under 11 U.S.C. § 507(a)(5). Section 507(a)(5)

   provides priority for claims arising from contributions to an employee benefit plan, but limits such
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 6 of
                                           10


   priority only to those claims (i) from services rendered within 180 days prior to the Petition Date,

   and (ii) caps such claim individually to $12,850.00.5

             The total amount of Jourdan’s asserted claim well exceeds the aforementioned statutory

   Priority Cap Amount. Moreover, documentation attached to the Jourdan proof of claim indicates

   only a balance in the account, but does not indicate what amounts were attributable to the 180 days

   prior to the Petition Date. To the extent that the claim asserted is in excess of amounts arising

   from services rendered within 180 days prior to the Petition Date, the Debtor objects to allowance

   of Proof of Claim No. 3-1 as a priority unsecured claim. Moreover, to the extent that such amounts

   exceed the Priority Cap Amount of $12,850.00, the Debtor requests that such priority be limited

   to $12,850.00 and the remainder of the claim recharacterized as a general unsecured claim.

       VI.       OBJECTION TO CLAIM OF MICHAEL LeBEAU, CLAIM NO. 4-1

             Michael LeBeau filed Proof of Claim No. 4-1 asserting an unsecured claim, in the total

   amount of $12,561.33, as entitled to priority under 11 U.S.C. § 507(a)(5). Although the amount

   claimed is under the Priority Cap Amount of $12,850.00, the attachments to Proof of Claim No.

   4-1 do not indicate what amounts in the account were attributable to services provided within 180

   days of the Petition Date. For this reason, the Debtor objects to allowance of Proof of Claim No.

   4-1 as a priority unsecured claim, and requests that to the extent the claim is for services outside

   such 180 – day window, that such claim be disallowed as a priority unsecured claim and

   recharacterized as a general unsecured claim.




   5
    See, Howard Delivery Service, Inc. v. Zurich Amer. Ins. Co., 541 U.S. 651, 659-660 (2006). As noted by the Supreme
   Court in Howard, subsections (a)(4) and (a)(5) are linked in that recovery under (a)(4) would limit recovery under
   (a)(5). Although Jourdan asserts only an (a)(5) priority, the statutory limitation applicable to priority status still applies
   and priority is limited to $12,850 as of April 1, 2016. See, 11 U.S.C. § 104.
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 7 of
                                           10


      VII.     OBJECTION TO CLAIM OF MICHAEL LULICH, CLAIM NO. 14-1

            Michael Lulich filed Proof of Claim No. 14-1 asserting an unsecured claim, in the total

   amount of $5,313.38, as entitled to priority under 11 U.S.C. § 507(a)(5). Although the amount

   claimed is under the Priority Cap Amount of $12,850.00, the attachments to Proof of Claim No.

   14-1 do not indicate what amounts in the account were attributable to services provided within 180

   days of the Petition Date. For this reason, the Debtor objects to allowance of Proof of Claim No.

   14-1 as a priority unsecured claim, and requests that to the extent the claim is for services outside

   such 180 – day window, that such claim be disallowed as a priority unsecured claim and

   recharacterized as a general unsecured claim.

      VIII. OBJECTION TO CLAIM OF KEVIN P. REED, CLAIM NO. 6-1

            Kevin P. Reed filed Proof of Claim No. 6-1 asserting an unsecured claim, in the total

   amount of $6,773.02, as entitled to priority under 11 U.S.C. § 507(a)(5). Although the amount

   claimed is under the Priority Cap Amount of $12,850.00, the attachments to Proof of Claim No.

   6-1 do not indicate what amounts in the account were attributable to services provided within 180

   days of the Petition Date. For this reason, the Debtor objects to allowance of Proof of Claim No.

   6-1 as a priority unsecured claim, and requests that to the extent the claim is for services outside

   such 180 – day window, that such claim be disallowed as a priority unsecured claim and

   recharacterized as a general unsecured claim.

      IX.      OBJECTION TO CLAIM OF WILLIAM ROOHI, CLAIM NO. 7-1

      William Roohi filed Proof of Claim No. 7-1 asserting an unsecured claim, in the total amount

   of $2,400.00, as entitled to priority under 11 U.S.C. § 507(a)(5). Although the amount claimed is

   under the Priority Cap Amount of $12,850.00, the attachments to Proof of Claim No. 7-1 do not

   indicate what amounts in the account were attributable to services provided within 180 days of the
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 8 of
                                           10


   Petition Date. For this reason, the Debtor objects to allowance of Proof of Claim No. 7-1 as a

   priority unsecured claim, and requests that to the extent the claim is for services outside such 180

   – day window, that such claim be disallowed as a priority unsecured claim and recharacterized as

   a general unsecured claim.

                                                    5.

            The Debtor hereby reserves the right to supplement and amend this Objection to add

   additional grounds for the disallowance of the claims asserted through the above listed proofs of

   claim.

                                                    6.

            The finality of any order regarding a claim objection included in this omnibus objection

   shall be determined as though the claim had been subject to an individual objection.

            WHEREFORE, for the reasons set forth herein, the Debtor prays that this Court disallow

   and/or recharacterize the specified claims objected to herein, and for such other relief deemed

   equitable and just.

                                                 Respectfully submitted by:

                                                 /s/ Barbara B. Parsons
                                                 WILLIAM E. STEFFES (#12426)
                                                 BARBARA B. PARSONS (#28714)
                                                 THE STEFFES FIRM, LLC
                                                 13702 Coursey Boulevard, Bldg. 3
                                                 Baton Rouge, Louisiana 70817
                                                 Telephone: (225) 751-1751
                                                 Fax: (225) 751-1998
                                                 Email: bparsons@steffeslaw.com

                                                 Counsel for Debtor
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 9 of
                                           10


                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                 CASE NO. 17-11213

                                                                                  SECTION A

           DEBTOR                                                                 CHAPTER 11
                                        CERTIFICATE OF SERVICE


           I hereby certify that a copy of the foregoing Omnibus Objection to Asserted Priority of

   Unsecured Claims has been served via Email through this Court’s CM/ECF Electronic

   Notification System upon the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com
   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov
   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com
   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com
   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com
   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov
   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com
   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com
   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com
   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com
   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com
   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com
   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com
   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com
   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com
   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov
   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com
   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com
   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com
   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law
   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com
   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com
Case 17-11213 Doc 599 Filed 06/20/19 Entered 06/20/19 15:24:18 Main Document Page 10 of
                                           10


   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com
   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com
   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com
   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov
   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com
   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov
   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com
   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the objection has been served upon:

     Fred V. Beebe                        Robert Bradford Calloway            Archie Norman Duplantis, Jr.
     116 Sweet Haven Court                936 N. Upland Avenue                352 Sycamore Street
     Donaldsonville, LA 70346-8452        Metairie, LA 70003-5864             Raceland, LA 70394

     Dean Haines                          George L. Jourdan                   Michael J. LeBeau
     233 Chartres Street                  19 Briarfield Drive                 4558 Owens Boulevard
     New Orleans, LA 70130-2214           Marrero, LA 70072-5067              New Orleans, LA 70122-1223

     Michael Lulich                       Kevin Patrick Reed                  William Roohi
     1216 Poplar Street                   243 W. Livingston Place             5409 Reclanada Drive
     Metairie, LA 70005-1132              Metairie, LA 70005-3949             Metairie, LA 70003-2516




   by depositing same in the U.S. Mail, postage prepaid and properly addressed.

           Baton Rouge, Louisiana, this 20th day of June, 2019.

                                             /s/ Ashley D. Kujawa
                                               Ashley D. Kujawa
